Citation Nr: 0111423	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 14, 1993, 
for the grant of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied entitlement to an effective date prior 
to December 14, 1993 for the grant of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

The Board notes that in February 2001, the veteran submitted 
additional evidence to the Board, including a March 1972 
screening intake report and duplicates of service records and 
private physician statements.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the Board has considered the evidence 
in this decision.



FINDINGS OF FACT

1.  The veteran's earliest claim of entitlement to service 
connection for a nervous disorder was received by the RO on 
April 5, 1979.

2.  In a June 1979 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  The veteran 
was notified of that decision and he filed a timely notice of 
disagreement.

3.  The veteran failed to file a timely substantive appeal as 
to the June 1979 denial of entitlement to service connection 
for a nervous condition.

4.  The veteran's next claim of entitlement to service 
connection for a psychiatric disorder was a claim for PTSD, 
received by the RO on December 14, 1993.

5.  The diagnosis of PTSD was added to the rating schedule 
effective April 11, 1980 and is a liberalizing VA issue for 
purposes of 38 C.F.R. § 3.114(a) (2000).  

6.  The medical evidence demonstrates that the veteran has 
had PTSD continuously since at least April 11, 1980.  



CONCLUSION OF LAW

The criteria for an effective date of December 14, 1992 for 
an award of service connection for PTSD have been met.  
38 U.S.C.A. §  5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.114, 3.400 (2000); VAOPGCPREC 26-97 (July 16, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of entitlement to service 
connection for PTSD because he has suffered from that 
disorder since prior to his discharge from active duty.  A 
review of the veteran's service medical records reflects that 
in June 1971, the veteran was diagnosed with reactive 
depression.  The veteran's service personnel records reflect 
numerous citations and awards, including decorations for 
valor.  In March 1979, the veteran filed a claim of 
entitlement to service connection for a depressive disorder.  
In a June 1979 rating decision, the RO denied entitlement to 
service connection for a nervous condition on the basis that 
a current VA examination showed a passive aggressive 
personality with some secondary situational depression of a 
mild nature, and such was considered a constitutional or 
developmental abnormality for which compensation was not 
payable.  The veteran filed a notice of disagreement in July 
1979 and requested a RO hearing.  A RO hearing was held in 
October 1979 and a statement of the case was issued in 
December 1979.  The veteran submitted additional evidence and 
a confirmed rating decision was issued in September 1980.  A 
supplemental statement of the case was issued in September 
1980.  The veteran did not file a substantive appeal.

In December 1993, the veteran filed a claim of entitlement to 
service connection for PTSD.  In a January 1995 rating 
decision, the RO granted entitlement to service connection 
for PTSD, evaluated as 30 percent disabling, effective from 
December 14, 1993, the date of receipt of the veteran's 
reopened claim.  The veteran subsequently appealed the 
assigned effective date.  

Generally, the effective date for an award of service 
connection is governed by 38 U.S.C.A. § 5110(a), which 
provides that unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); 3.400(r).  

As previously noted, the veteran filed a claim for service 
connection for a nervous disorder in March 1979, which was 
subsequently denied by the RO.  The veteran failed to perfect 
a timely appeal of that determination and the decision became 
final.  See 38 C.F.R. §§ 20.302, 20.304, 20.1103 (2000).  
Entitlement to service connection for PTSD was subsequently 
granted based upon the submission of evidence of a medical 
diagnosis of PTSD.  Under these criteria, the effective date 
of an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of the 
RO's receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  
The currently assigned effective date is December 14, 1993, 
and such is based on the RO's receipt of the veteran's 
reopened claim on that date.  Thus, at the outset it appears 
that the currently assigned effective date is proper.  

However, where pension, compensation, or dependency or 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  See 38 C.F.R. 
§ 3.114(a)(3).  

The Board initially points out that 38 C.F.R. § 3.114 was 
amended by 62 Fed. Reg. 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the previous language of 38 C.F.R. § 3.114 would 
result in unequal treatment of claimants if the law had a 
retroactive effective date.  The applicable regulation in the 
present case is the addition of Diagnostic Code 9411, which 
was added to the rating schedule effective April 11, 1980.  
It was enacted without a retroactive effective date.  See 45 
Fed. Reg. 26, 326 (1980); see also VAOPGCPREC 26-97, 62 Fed. 
Reg. 63, 604 (1997).  Therefore, the changes to 38 C.F.R. 
§ 3.114 do not affect the veteran's present claim.

In regard to the present case, entitlement to service 
connection for PTSD became possible when Diagnostic Code 9411 
was added to the rating schedule effective April 11, 1980.  
In July 1997, VA's Office of General Counsel issued a 
precedent opinion which held that the addition of Diagnostic 
Code 9411 to the rating schedule, effective April 11, 1980, 
was a "liberalizing law."  See VAOPGCPREC 26-97.

As previously noted, in order to be entitled to retroactive 
benefits based on liberalizing legislation effective prior to 
the date of his claim, the evidence must show that the 
veteran met all eligibility criteria for the liberalizing 
benefit of entitlement to service connection for PTSD on the 
effective date of the liberalizing law or VA issue, April 11, 
1980.  The veteran must also show that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 C.F.R. 
§ 3.114(a); VAOPGCPREC 26-97.  However, in no event shall 
such an award or increase be retroactive for more than one 
year from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A review of the evidence of record reflects a March 1972 
screening intake report wherein the veteran complained of 
severe depression.  A July 1980 statement from a private 
social worker reflects that the veteran was currently being 
treated for recurrent depression and had initially been seen 
in April 1972.  A November 1998 statement from R. M., a 
private physician, notes that the veteran was diagnosed with 
depression in 1971 and had serious lingering major problems 
which had persisted until his diagnosis in 1994.  A statement 
received in June 1999 from M. M., a forensic psychiatrist, 
reflects that he had treated the veteran since June 1996 with 
a diagnosis of PTSD.  Dr. M. M. opined that after a review of 
the veteran's medical history during service and since his 
release in 1971, the diagnosis of PTSD would have been 
correct and consistent from his initial evaluation in 1971.  
He stated that the fact that PTSD was not named or clinically 
defined until the 1980's did not diminish the suffering 
endured by the veteran as a result of this condition.  Dr. M. 
M. also noted that the veteran's initial diagnosis of a 
depressive reaction during service was consistent with his 
current diagnosis because it is universally accepted as a 
precursor to PTSD.  

In an August 1999 addendum to his initial letter, Dr. M. M. 
stated that PTSD was often associated with alcohol abuse and 
the combination of the two would have greatly affected the 
veteran's ability to make coherent and logical decisions.  He 
stated that prior to completion of an inpatient alcohol 
program and treatment for depression and PTSD, the veteran 
was unable to recognize the need for ongoing psychiatric 
care.  In an October 1999 statement, Dr. M. M. stated that 
the veteran had suffered from PTSD since and prior to his 
release from service in 1971.  He also opined that because of 
the nature and severity of his disorder, the veteran was 
functionally incapable from a psychiatric standpoint of 
completing the appeal process in 1979.  

The veteran's service personnel records reflect numerous 
citations and awards, including decorations for valor.  
Additionally, Dr. M. M. has opined that the veteran's current 
diagnosis of PTSD would have been correct and consistent from 
his initial evaluation in 1971.  Based on the foregoing, the 
Board finds that the evidence demonstrates that the veteran 
has continuously met the criteria for entitlement to service 
connection for PTSD since April 11, 1980.  Thus, the veteran 
is entitled to retroactive benefits for PTSD based on 
liberalizing legislation.  Accordingly, the Board finds that 
the veteran meets the criteria for entitlement to an earlier 
effective date for service connection for PTSD, and that 
entitlement to an effective date of December 14, 1992 is 
established under 38 C.F.R. § 3.114(a). 

The Board notes that although the aforementioned evidence 
indicates that the veteran's PTSD has existed since April of 
1980, under the circumstances 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a)(3) prevent the veteran from receiving a 
retroactive award for more than one year prior to the date of 
his application.  The Board also notes that the 
aforementioned medical opinions of Dr. M. M. were not of 
record at the time of the RO's June 1979 rating decision.  
The Board reiterates that the veteran did not file a 
substantive appeal as to the June 1979 rating decision and 
the decision became final.  If the veteran wishes to raise a 
claim alleging clear and unmistakable error (CUE) pursuant to 
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000), regarding that rating decision, he must do 
so with specificity.  Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to raise 
CUE there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  To 
date, however, the veteran has not raised a CUE claim and 
that matter is not presently before the Board.

Finally, the Board recognizes that the veteran has cited 
several provisions of 38 C.F.R. § 3.400 in support of his 
claim, including subsections (b)(1)(ii)(B) and (b)(2).  
However, there is no evidence of record of a claim filed 
within one year of discharge from service or within one year 
of the veteran having become permanently and totally 
disabled.  Additionally, as previously noted the veteran's 
March 1979 claim was subsequently denied by the RO in a June 
1979 rating decision and decision became final when the 
veteran failed to file a substantive appeal.  

Accordingly, the Board finds that an effective date of 
December 14, 1992 for the grant of entitlement to service 
connection for PTSD is warranted, and to this extent the 
veteran's appeal is granted.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400.



ORDER

An effective date of December 14, 1992 for the grant of 
entitlement to service connection for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.  



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

